ACCEPTED
                                                                                      03-13-00286-CV
                                                                                              6373086
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                  8/5/2015 3:56:02 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                               No. 03-13-00286-CV
                                                                 FILED IN
                                                          3rd COURT OF APPEALS
                                                              AUSTIN, TEXAS
                                                          8/5/2015 3:56:02 PM
                      Jfn tbe \!tbtrb QCourt of    ~ppeals JEFFREY D. KYLE
                                                                  Clerk
                                ~usttn, \!texas


                            RICHARD PATRICK FAGERBERG,

                                     Appellant

                                        v.
     STEVE MADDEN, LTD., SXSW, INC., AND W3 EVENT SPECIALISTS, INC.,

                                     Appellees


                    APPEAL FROM CAUSE No. D-1-GN-13-000933
                  261 ST DISTRICT COURT OF TRAVIS COUNTY, TEXAS
                        HON. SUSANNE COVINGTON PRESIDING


RESPONSE/OBJECTION OF APPELLEE W3 EVENT SPECIALISTS, INC.
  TO APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE
   MOTION FOR REHEARING AND/OR MOTION FOR EN BANC
     RECONSIDERATION REGARDING APPELLEE W3 EVENT
                    SPECIALISTS, INC.


TO THE HONORABLE THIRD COURT OF APPEALS:

       Appellee, W3 Event Specialists, Inc. files this it's Response/Objection to

Appellant's Motion requesting a 30 day extension of time for filing a Motion for




#1328152/5551-033/JTD:jmf
Rehearing or Motion for En Bane Reconsideration, and for same would show to

the court the following:



(1)    As the record reflects, this was an appeal from a Final Judgment entered by a

Travis County District Judge, dated March 15, 2013, following a hearing on

Defendant/Appellee, W3 Event Specialists, Inc.'s, Amended Traditional and No

Evidence Motion for Summary Judgment and Motion for Severance. Two plus

years later, that Judgment was affirmed by this Court on July 3, 2015.

Accordingly, both a State Court District Judge and an Appeals Panel have now

reviewed all of the legal and claimed factual issues and, unanimously, have agreed

that W3 Event Specialists, Inc., did not owe a duty to Appellant, either under its

contract with Stubbs or by way of any exercise of actual control over the

individuals/entities' work that led to the incident the subject of the original suit.

(2)   According to the Appellant's Motion, he seeks a 30 day extension for the

purpose of "considering his options" as to whether to pursue a rehearing or en bane

reconsideration of the Judgment.

(3)   Given the above facts, W3 Event Specialists, Inc. would ·argue that no

further consideration, if ultimately requested by the Appellant, is necessary or

appropriate.




                                           2
                        CONCLUSION AND PRAYER

      Appellee, W3 Event Specialists, Inc., respectfully requests that the Court

deny Appellant's Motion, and grant Appellees all other and further relief to which

it may be entitled.

                                            Respectfully submitted,

                                            ALLEN STEIN & DURBIN, P.C.
                                           6243 IH-10 West, Suite 700
                                           San Antonio, Texas 78201
                                           (210) 734-7488- phone
                                           (21 0) 738-8036 - fax
                                           j dailey@asdh.com
                                                              /


                                           Counsel for Appellee, W3 Event
                                           Specialists, Inc.




                                       3
                                  Certificate of Service

On August 5, 2015, in compliance with Texas Rule of Appellate Procedure 9.5 or
Local Rule 3(c), I served this document on the following counsel of records by e-
mail and/or mail to:

Mr. D. Todd Smith
SMITH LAW GROUP, P.C.
1250 Capital of Texas Highway South
Three Cielo Center, Suite 601
Austin, Texas 78746
Counsel for Appellant

Steven J. Knight
CHAMBERLAIN, HRDLICKA, WHITE, WILLIAMS & AUGHTRY
1200 Smith Street, Suite 1400
Houston, TX 77002-4496
Counsel for Appellee Steve Madden, Ltd.

Pet~r D. Kennedy
GRAYES, DOUGHERTY, HEARON & MOODY, P.C.
401 Congress Avenue, Suite 2200
Austin, Texas 78701
Counsel for Appellee SXSW, Inc.



                                               Jo




                                           4